                                                                                    1
                                                                                        Sarah Shapero (Bar No. 281748)
                                                                                    2   SHAPERO LAW FIRM
                                                                                        One Market, Spear Tower, 36th Floor
                                                                                    3   San Francisco, California 94105
                                                                                        Telephone: (415) 293-7995
                                                                                    4   Facsimile: (415) 358-4116

                                                                                    5   Attorney for Plaintiff,
                                                                                        MARY GRACE PURGANAN
                                                                                    6

                                                                                    7

                                                                                    8                              UNITED STATES DISTRICT COURT
                                                                                    9                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 MARY GRACE PURGANAN, on behalf of               Case No. 4:18-cv-03102-HSG
                                                                                      herself and as trustee of the Purganan Trust,
                                                                                   12                                                 Honorable Haywood S. Gilliam, Jr.
                                                                                                              Plaintiff,
REED SMITH LLP




                                                                                   13                                                 JOINT STIPULATION TO CONTINUE
                                                                                              vs.                                     BRIEFING DEADLINES; ORDER
                                                                                   14
                                                                                      WELLS FARGO BANK, N.A., a business entity;
                                                                                   15 and DOES 1-50, inclusive,

                                                                                   16                       Defendants.

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                           JOINT STIPULATION TO CONTINUE BRIEFING DEADLINES
                                                                                    1            Plaintiff Mary Grace Purganan, on behalf of herself and as trustee of the Purganan Trust,

                                                                                    2 (“Plaintiff”) and Defendant Wells Fargo Bank, N.A. (“Defendant” or “Wells Fargo”) hereby

                                                                                    3 stipulate as follows:

                                                                                    4                                                RECITALS

                                                                                    5      1.       WHEREAS, on or around July 24, 2019, Defendant filed a Motion to Dismiss Plaintiff’s

                                                                                    6               Third Amended Complaint which is scheduled for hearing on December 19, 2019 at 2:00

                                                                                    7               pm;

                                                                                    8      2.       WHEREAS, Plaintiff’s Opposition is currently due on August 7, 2019 and Defendant’s
                                                                                    9               Reply is due on August 14, 2019; and
                                                                                   10
                                                                                                3. WHEREAS, the Parties stipulate and agree to extend the briefing deadlines by one week.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                                   STIPULATION
                                                                                   12
REED SMITH LLP




                                                                                           The parties hereby stipulate and agree to continue Plaintiff’s deadline to file an Opposition to the
                                                                                   13
                                                                                        Motion to Dismiss to August 14, 2019 and to continue Defendant’s Reply deadline to August 21,
                                                                                   14
                                                                                        2019.
                                                                                   15
                                                                                        IT IS SO STIPULATED.
                                                                                   16
                                                                                                 DATED: August 7, 2019
                                                                                   17

                                                                                   18                                                 REED SMITH LLP

                                                                                   19
                                                                                                                                      By: /s/ James Knauer
                                                                                   20                                                     James Knauer
                                                                                                                                          Attorneys for Defendant
                                                                                   21                                                     Wells Fargo Bank, N.A.
                                                                                   22
                                                                                                 DATED: August 7, 2019
                                                                                   23

                                                                                   24
                                                                                                                                      By: /s/ Sarah Shapero
                                                                                   25                                                     Sarah Shapero
                                                                                                                                          Attorneys for Plaintiff
                                                                                   26                                                     Mary Purganan

                                                                                   27

                                                                                   28
                                                                                                                                         –1–
                                                                                                               JOINT STIPULATION TO CONTINUE BRIEFING DEADLINES
                                                                                    1                                        ORDER

                                                                                    2         Having reviewed the above Stipulation, and good cause appearing therefor,

                                                                                    3         IT IS ORDERED THAT:

                                                                                    4         Plaintiff’s deadline to file an Opposition to the Motion to Dismiss is continued to August 14,

                                                                                    5 2019 and Defendant’s Reply deadline is continued to August 21, 2019.

                                                                                    6         Dated: 8/7/2019

                                                                                    7                                               __________________________________________
                                                                                                                                    HON. HAYWOOD S. GILLIAM, JR
                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                       –2–
                                                                                                            JOINT STIPULATION TO CONTINUE BRIEFING DEADLINES
